NO. 07-01-0319-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  NOVEMBER 26, 2001

                         ______________________________


                           SHEIRAN PUDIFIN, APPELLANT

                                           V.

                              RUSSELL GINN, APPELLEE


                       _________________________________

             FROM THE 246TH DISTRICT COURT OF HARRIS COUNTY;

                 NO. 200114524; HONORABLE DON RITTER, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Sheiran Pudifin appeals pro se from a protective order entered against

her at the request of appellee Russell Ginn, her former spouse. For the reasons we

express, we dismiss the appeal.


       The clerk’s record and reporter’s records were filed on August 6, 2001. That being

so, appellant’s brief was due to be filed no later than September 5, 2001. Tex. R. App. P.
38.6(a). No such brief was ever filed. We notified appellant by letter dated October 25,

2001, that neither a brief nor a motion for extension of time to file a brief had been filed,

and unless a response reasonably explaining the failure, together with a showing that

appellee had not been significantly injured due to such failure was received by November

6, 2001, the appeal would be dismissed for want of jurisdiction. Tex. R. App. P. 38.8(a)(1).

We have received no response to that letter.


       Accordingly, the appeal must be and hereby is dismissed.



                                                  John T. Boyd
                                                   Chief Justice

Do not publish.




                                             2